Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 2/10/2021.  In virtue of this communication, claims 2-21 are currently presented in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “N” in claims 7-9 and 16, 19, 20 are a relative term which renders the claim indefinite. The term “N” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “K” in claim 8 and 19 are a relative term which renders the claim indefinite. The term “K” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Examiner suggests Applicant for clarify what is “N” and “K” to overcome the rejections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,991,119. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 2  of instant application and claim 1 of U.S. Patent No. 10,991,119:

Instant Application 17/171015
U.S. Patent No. 10,991,119
2. (New) A method comprising: 

receiving a plurality of images that depict an object; 

receiving a background image; 

extracting attributes associated with the object from the plurality of images by removing items in the background image from the plurality of images; 


assigning a temporary identification value to the object; and 

determining, based on processing the attributes, an identity of the object based on a query having the attributes and the temporary identification value as inputs.
1. A method comprising: 

receiving a plurality of images that depicts an object; 



extracting attributes associated with the object from the plurality of images, the attributes including a color of the object, text written on the object, an approximate height of the object, and an approximate weight of the object; 

assigning a temporary identification value to the object; and 

determining, based on processing the attributes, an identity of the object based on a query having the attributes and the temporary identification value as inputs.




The claims of the instant application 17/171015 encompass the same subject matter except the instant “removing items in the background image from the plurality of images” whereas the U.S. Patent No. 10,991,119 claims are to “the attributes including a color of the object, text written on the object, an approximate height of the object, and an approximate weight of the object”.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the U.S. Patent No. 10,991,119 “the attributes including a color of the object, text written on the object, an approximate height of the object, and an approximate weight of the object” as a removing items in the background image from the plurality of images” because it was notoriously well known to utilize to broader the limitation for the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 11-14, 18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20150117835 (hereinafter referred to as Yabuuchi). 
Consider claim 2, Yabuuchi teaches a method (see at least Fig. 12) comprising: 
receiving a plurality of images that depict an object (see at least ¶ [0066], “…the moving object detection unit 111 compares the shot images 1311 with the respective background data…”); 
receiving a background image (see at least ¶ [0066], “…compares the shot images 1311 with the respective background data…”); 
extracting attributes associated with the object from the plurality of images by removing items in the background image from the plurality of images (see at least ¶ [0066], “…The moving object detection unit 111 then extracts the moving object data 133 from the result of the comparison with the background data …” and see at least ¶ [0067], “…the moving object data 133 as a candidate of tracking target data, and receives a selection of any of the moving object data 133, the detection unit 11 determines that tracking target data is designated…”); 
assigning a temporary identification value to the object (see at least ¶ [0051], “…the tracking target person obj stayed on the graphic data 136 by using a different mark from the moving locus. Thus, even when the mobile object has stayed at a plurality of positions on the graphic data 136, the difference of staying time can be easily identified…” and see at least ¶ [0068], “…determines that tracking target data is designated in the step S204, the detection unit 11 generates target person data (S205). The target person data shows color information and shape information…, …the color information can be generated by determining a representative color etc. and creating a histogram and the like. The shape information is generated by extracting edge information in the display from a luminance gradient…”); and 
determining, based on processing the attributes, an identity of the object based on a query having the attributes and the temporary identification value as inputs (see at least ¶ [0070], “…determines that the target person data has been generated in the step S206 or after the step S205, the position information calculation unit 112 measures a distance of the target person…”). 
Consider claim 12, Yabuuchi teaches a system comprising: 
a plurality of cameras arranged to capture images within a store (see at least ¶ [0062], “…the video data obtained by shooting by using the cameras 311 to 314 which are installed in respective places in the store …”); 
a server that includes a processor (see at least ¶ [0031], “…PC (Personal Computer) 340 …”); and 
a non-transitory computer-readable storage medium storing instructions that, when executed by the processor (see at least ¶ [0099], “…any processing of the above-mentioned shooting apparatus and the mobile terminal apparatus can be implemented by causing a CPU (Central Processing Unit) to execute a computer program. In this case, the computer program can be stored and provided to the computer using any type of non-transitory computer readable medium…”), cause the server to perform operations comprising: 
receiving a plurality of images that depicts an object from the plurality of cameras, receiving a background image (see at least ¶ [0066], “…the moving object detection unit 111 compares the shot images 1311 with the respective background data…”); 
extracting attributes associated with the object from the plurality of images, assigning a temporary identification value to the object (see at least ¶ [0051], “…the tracking target person obj stayed on the graphic data 136 by using a different mark from the moving locus. Thus, even when the mobile object has stayed at a plurality of positions on the graphic data 136, the difference of staying time can be easily identified…” and see at least ¶ [0066], “…The moving object detection unit 111 then extracts the moving object data 133 from the result of the comparison with the background data …” and see at least ¶ [0067], “…the moving object data 133 as a candidate of tracking target data, and receives a selection of any of the moving object data 133, the detection unit 11 determines that tracking target data is designated…”), and determining, based on processing the attributes, an identity of the object based on a query having the attributes and the temporary identification value as inputs (see at least ¶ [0070], “…determines that the target person data has been generated in the step S206 or after the step S205, the position information calculation unit 112 measures a distance of the target person…”).
Consider claims 3, 13, (depends on at least claims 2, 12), Yabuuchi discloses the limitations of claims 2, 12 as applied to claim rejection 2, 12 above and further discloses:
Yabuuchi teaches the object is an item for purchase located in a store or a person located inside the store (see at least ¶ [0031], “…the target space may be a space other than the store and the mobile object may be a living thing other than a person, a vehicle, a robot or the like …” and see at least ¶ [0062], “…it is assumed that the target space is a store where commodities are displayed on a store shelf. Further, it is assumed that it is recognized that a commodity of a certain store shelf is gone without being paid for…”).
Consider claim 4, (depends on at least claim 2), Yabuuchi discloses the limitations of claim 2  as applied to claim rejection 2 above and further discloses:
Yabuuchi teaches receiving the plurality of images includes receiving the plurality of images from a plurality of cameras located inside a store (see at least ¶ [0062], “…the video data obtained by shooting by using the cameras 311 to 314 which are installed in respective places in the store…”).
Consider claim 5, (depends on at least claim 2), Yabuuchi discloses the limitations of claim 2  as applied to claim rejection 2 above and further discloses:
Yabuuchi teaches each of the plurality of cameras is oriented at a different angle to one another (see at least ¶ [0031], “…Each camera may shoot a different area in the target space. Alternatively, a plurality of cameras may shoot a common area at different angles…”).
Consider claim 11, (depends on at least claim 2), Yabuuchi discloses the limitations of claim 2  as applied to claim rejection 2 above and further discloses:
Yabuuchi teaches each of the plurality of cameras is oriented at a different angle to one another (see at least ¶ [0067], “…the display control unit 12 outputs the moving object data 133 as a candidate of tracking target data, and receives a selection of any of the moving object data 133, the detection unit 11 determines that tracking target data is designated…”).
Consider claim 14, (depends on at least claim 12), Yabuuchi discloses the limitations of claim 12  as applied to claim rejection 12 above and further discloses:
Yabuuchi teaches each of the plurality of cameras is oriented at a different angle to on another (see at least ¶ [0031], “…Each camera may shoot a different area in the target space. Alternatively, a plurality of cameras may shoot a common area at different angles…”).
Consider claim 18, (depends on at least claim 12), Yabuuchi discloses the limitations of claim 12  as applied to claim rejection 12 above and further discloses:
Yabuuchi teaches extracting attributes associated with the object from the plurality of images includes extracting a color of the object, text written on the object, an approximate height of the object, and an approximate weight of the object (see at least ¶ [0087], “…extracts the target person data (color information or shape information)…, … the moving object data obtained from the moving object detection processing unit D4, and an object mapping process. The designated target person data extract unit D6 stores the extracted target data in the target person DB…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150117835 (hereinafter referred to as Yabuuchi) in view of US Patent Application Publication 20110317982 (hereinafter referred to as Xu).
Consider claim 6 (depends on at least claim 2), Yabuuchi discloses the limitations of claim 2 as applied to claim rejection 2 above and further discloses:
Yabuuchi disclose all the subject matters of the claimed invention concept. However, Yabuuchi does not particularly disclose extracting the attributes includes storing the attributes in an N dimensional vector.  In an analogous field of endeavor, attention is directed to Xu, which teaches extracting the attributes includes storing the attributes in an N dimensional vector (see at least Xu ¶ [0028], “…The neighborhood relationship is in a space topological sense, which means that if some data points (e.g., feature vector of individual images) in the high-dimensional space (e.g., 1000 dimension) are located relatively close or far away, then these points, after manifold learning/projective transformation, being projected to a low-dimensional space (e.g., 25-dimension), should hold the same kind of relations relative to each other in terms of closeness or distance …” and see at least Xu ¶ [0067], “…application an original approach for automated surveillance video analysis, from extraction of key frame (events) for video summarization purpose to segmentation of scene change activities for annotating dynamic events, without resorting to any prior knowledge about a particular problem domain. Especially, this holistic approach has been applied to both single-view videos monitored by individual cameras and multi-view mosaic video captured by a camera network…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Yabuuchi disclosed invention, and have extracting the attributes includes storing the attributes in an N dimensional vector, as taught by Xu,  thereby, to provide a user with the means to be able to quickly browse the content of a longer video program, for example a news broadcast, a feature movie or a home movie, in a meaningful way. In a production video, such as news broadcasts, feature movies, there are typically portions of video captured from different cameras and portions of video captured from different physical sites or scenes, as discussed by Xu, (see ¶ [0001]). 
Consider claim 7 (depends on at least claim 2), Yabuuchi discloses the limitations of claim 2 as applied to claim rejection 2 above and further discloses:
Yabuuchi disclose all the subject matters of the claimed invention concept. However, Yabuuchi does not particularly disclose determining, based on processing the attributes, the identity of the object includes processing an N dimensional vector including the attributes.  In an analogous field of endeavor, attention is directed to Xu, which teaches determining, based on processing the attributes, the identity of the object includes processing an N dimensional vector including the attributes (see at least Xu ¶ [0028], “…The neighborhood relationship is in a space topological sense, which means that if some data points (e.g., feature vector of individual images) in the high-dimensional space (e.g., 1000 dimension) are located relatively close or far away, then these points, after manifold learning/projective transformation, being projected to a low-dimensional space (e.g., 25-dimension), should hold the same kind of relations relative to each other in terms of closeness or distance …” and see at least Xu ¶ [0067], “…work includes setting up a proper camera network for capturing longer time videos of a crowded surveillance site and more evaluations on the impact of algorithms' parameters setting on the performance of the system, and investigation into the wide applicability of the segmentation of activities in connection with particular business domain requirements…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Yabuuchi disclosed invention, and have determining, based on processing the attributes, the identity of the object includes processing an N dimensional vector including the attributes, as taught by Xu,  thereby, to provide a user with the means to be able to quickly browse the content of a longer video program, for example a news broadcast, a feature movie or a home movie, in a meaningful way. In a production video, such as news broadcasts, feature movies, there are typically portions of video captured from different cameras and portions of video captured from different physical sites or scenes, as discussed by Xu, (see ¶ [0001]). 
Consider claim 15 (depends on at least claim 12), Yabuuchi discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Yabuuchi disclose all the subject matters of the claimed invention concept. However, Yabuuchi does not particularly disclose extracting the attributes includes storing the attributes in an N dimensional vector.  In an analogous field of endeavor, attention is directed to Xu, which teaches extracting the attributes includes storing the attributes in an N dimensional vector (see at least Xu ¶ [0028], “…The neighborhood relationship is in a space topological sense, which means that if some data points (e.g., feature vector of individual images) in the high-dimensional space (e.g., 1000 dimension) are located relatively close or far away, then these points, after manifold learning/projective transformation, being projected to a low-dimensional space (e.g., 25-dimension), should hold the same kind of relations relative to each other in terms of closeness or distance …” and see at least Xu ¶ [0067], “…application an original approach for automated surveillance video analysis, from extraction of key frame (events) for video summarization purpose to segmentation of scene change activities for annotating dynamic events, without resorting to any prior knowledge about a particular problem domain. Especially, this holistic approach has been applied to both single-view videos monitored by individual cameras and multi-view mosaic video captured by a camera network…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Yabuuchi disclosed invention, and have extracting the attributes includes storing the attributes in an N dimensional vector, as taught by Xu,  thereby, to provide a user with the means to be able to quickly browse the content of a longer video program, for example a news broadcast, a feature movie or a home movie, in a meaningful way. In a production video, such as news broadcasts, feature movies, there are typically portions of video captured from different cameras and portions of video captured from different physical sites or scenes, as discussed by Xu, (see ¶ [0001]). 
Consider claim 16 (depends on at least claim 12), Yabuuchi discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Yabuuchi disclose all the subject matters of the claimed invention concept. However, Yabuuchi does not particularly disclose determining, based on processing the attributes, the identity of the object includes processing an N dimensional vector including the attributes.  In an analogous field of endeavor, attention is directed to Xu, which teaches determining, based on processing the attributes, the identity of the object includes processing an N dimensional vector including the attributes (see at least Xu ¶ [0028], “…The neighborhood relationship is in a space topological sense, which means that if some data points (e.g., feature vector of individual images) in the high-dimensional space (e.g., 1000 dimension) are located relatively close or far away, then these points, after manifold learning/projective transformation, being projected to a low-dimensional space (e.g., 25-dimension), should hold the same kind of relations relative to each other in terms of closeness or distance …” and see at least Xu ¶ [0067], “…work includes setting up a proper camera network for capturing longer time videos of a crowded surveillance site and more evaluations on the impact of algorithms' parameters setting on the performance of the system, and investigation into the wide applicability of the segmentation of activities in connection with particular business domain requirements…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Yabuuchi disclosed invention, and have determining, based on processing the attributes, the identity of the object includes processing an N dimensional vector including the attributes, as taught by Xu,  thereby, to provide a user with the means to be able to quickly browse the content of a longer video program, for example a news broadcast, a feature movie or a home movie, in a meaningful way. In a production video, such as news broadcasts, feature movies, there are typically portions of video captured from different cameras and portions of video captured from different physical sites or scenes, as discussed by Xu, (see ¶ [0001]). 
Consider claim 17 (depends on at least claim 12), Yabuuchi discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Yabuuchi disclose all the subject matters of the claimed invention concept. However, Yabuuchi does not particularly disclose the plurality of cameras are arranged within a check-in area of the store.  In an analogous field of endeavor, attention is directed to Xu, which teaches the plurality of cameras are arranged within a check-in area of the store (see at least Xu ¶ [0043], “…a number of experiments were conducted on real-world video footages of mostly crowded public spaces captured by individual cameras as well as by a camera network monitoring the same site with certain overlapping field of views. We now discuss in detail the scenarios, datasets and operating parameters of the algorithms: [0044] For single view videos we have tried underground platform scene as well as airport check-in desk area scene captured by one camera…” and see at least ¶ [0057], “…These are videos captured by four cameras, monitoring the same or adjoined physical space (check-in desk areas) from different mounting positions whilst having different field of views and focus lengths …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Yabuuchi disclosed invention, and have the plurality of cameras are arranged within a check-in area of the store, as taught by Xu,  thereby, to provide a user with the means to be able to quickly browse the content of a longer video program, for example a news broadcast, a feature movie or a home movie, in a meaningful way. In a production video, such as news broadcasts, feature movies, there are typically portions of video captured from different cameras and portions of video captured from different physical sites or scenes, as discussed by Xu, (see ¶ [0001]). 

Allowable Subject Matter
Claims 8-10, 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645